DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the Applicant’s Application filed on May 10, 2021.
Claims 5 and 12 have been amended.
Claims 1 and 10 are independent. As a result claims 1-3 and 5-13 are pending in this office action.


Response to Arguments
Applicant's arguments filed May 10, 2021 regarding the rejection of claims 1 and 10 under 35 U.S.C 103 have been fully considered but they are not persuasive.
Applicant argues, regarding claims 1 and 10 Puertolas does not teach or suggest the following limitation, wherein the data provider server comprises a second processor, a second memory, and a second network interface device, connected to the data consumer server over a network and maintaining a data source comprising non-anonymized, non-structured private data as disclosed in Applicants’ invention.
Examiner respectfully disagrees with applicant’s assertions. 
With regards to a), Examiner appreciates the interpretation of the description given by Applicant in the response. In Fig. 2, para [0016], Puertolas .

Claim Objections
Examiner thanks applicant for correcting typographical error and the objection to claims 5 and 12 from the previous action has been withdrawn in light of the amended claims filed on May 10, 2021.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Puertolas-Montanes et al. (US 2014/0344015) (hereinafter Puertolas) in view of Aad (US 2014/0081980) (hereinafter Aad) and in further view of Bezzi et al. (US 2015/0007249) (hereinafter Bezzi). 
Regarding claim 1, Puertolas teaches a method wherein the data provider server comprises a second processor, a second memory, and a second network interface device, connected to the data consumer server over a network and maintaining a data source comprising non-anonymized, non-structured private data (see Fig. 2, para [0016],  para [0042], para [0049], discloses popular providers of digital content (data provider server) comprising mnopi system (second processor) connected to big data symbolized remote and centralized mnopi administration infrastructure comprising a mnopi server (data consumer server), the mnopi system as shown in Fig. 2 maintaining non private and private data); generating a proposed data anonymization request associated with the data mining request according to a data policy; receiving, over the network, the data mining request and the data proposed anonymization request (see Figs. 1-2, para [0037], para [0043], discloses a subscriber’s variable degree of control over personal data and specific content to be included or excluded from mnopi aggregation means  (data anonymization request) associated with data mining request according to mnopi terms of use agreement, receiving data mining and subscriber’s privacy features request over a network); wherein the data provider server is configured to receive data mining requests from a plurality of data consumer servers and the data consumer servers need not be trusted entities by the data provider server and wherein the data provider server is exempt from the task of anonymizing data from the data source (see para [0043], para [0049], discloses mnopi system receiving data mining request from consumer servers of second parties, such as  Facebook, Twitter, LinkedIn,  Match.com, TripAdvisor, Amazon.com  and any entity in which users exchange information and engage in activities and mnopi accessing privacy features and adjusting privacy features in response to needs perceived in performance); first verifying the proposed data anonymization request against the data policy to confirm that the anonymization complies with the data policy (see para [0037], para [0048], discloses verifying mnopi system subscriber’s privacy request within the confines of mnopi administration and governance elements); responsive to the verifying, approving the data mining request (see Fig. 5a,  para [0037], para [0048], discloses approving a data mining request in authorizing access to subscriber data); and when the data mining request is approved, at the data consumer server: anonymizing data from the data source according to the proposed data anonymization request (see Fig. 5a, para [0037], para [0048], discloses anonymizing data from subscriber according to the variable degree of control over content to include or exclude from mnopi aggregation means); and the anonymizing is performed at runtime by data consumer server (see Figs. 5a-b, para [0037], para [0043], discloses anonymizing performed on  a subscriber’s system in accessing privacy features  and adusting them in response to needs required for performance).
Puertolas does not explicitly teach at a data consumer server comprising a first processor, a first memory, and a first network interface device, receiving a data policy from a data provider server wherein the data policy is an anonymization function; generating a data mining request for a specific analytic task; at a data provider server comprising a second processor, a second memory, and a second network interface device, the data provider server maintaining a data source and connected to the data consumer server over a network; anonymizing data from the data source according to the data transformation request; wherein only the data required for the specific analytic task is transformed and the transforming is performed at runtime; enabling access to the transformed data responsive to the data mining request; and at the data provider server, second verifying the correctness of the anonymization in parallel with the data mining request.
Aad teaches at a data consumer server comprising a first processor, a first memory, and a first network interface device (see Fig. 1, Fig. 5, para [0026], para [0033], discloses a consumer server in user equipment connected to a communication network); generating a data mining request for a specific analytic task (see para [0027-0028], discloses generating a data mining request for a list of contacts (specific analytic task)); at the data provider server: enabling access to the anonymized data responsive to the data mining request (see Fig. 1,  Figs. 3a-c, para [0045], para [0047], discloses access to anonymized from of raw data in response to data mining request); and at the data provider server, second verifying the correctness of the anonymization in parallel with the data mining request (see Figs. 4b-d, para [0056-0059], para [0061-0063], discloses verifying privacy preservation in trusted overlay for the contact list request).
Puertolas/Aad are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Puertolas to verify correctness of anonymization from disclosure of Aad. The motivation to combine these arts is disclosed by Aad as “it is highly desirable to enable applications to perform their functions without access to the raw user data" is improved by bridging all forms of communication into a single context” (para [0029]) and verifying correctness of anonymization is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Puertolas/Aad do not explicitly teach receiving a data policy from a data provider server wherein the data policy is an anonymization function; anonymizing data from the data source according to the data transformation request; wherein only the data required for the specific analytic task is transformed and the transforming is performed at runtime.
Bezzi teaches receiving a data policy from a data provider server wherein the data policy is an anonymization function (see Fig. 4, para [0061],  [0071], discloses receiving an anonymization policy); anonymizing data from the data source according to the proposed data anonymization request (see para [0060-0061], discloses anonymizing a patient record according to real-time anonymization request); wherein only the data required for the specific analytic task is anonymized (see para [0060-0061], discloses performing anonymization operations at run-time).
Puertolas/Aad/Bezzi are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Onusko/Puertolas to utilize an anonymization policy from disclosure of Bezzi. The motivation to combine these arts is disclosed by Bezzi as “Anonymization may increase protection, lower the privacy risk, and enable a wider exploitation of data” (para [0004]) and utilizing an anonymization policy is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 10, Puertolas teaches a medium that, when executed by at least one processor, cause the at least one processor to (see Fig. 16, para [0171], discloses memory and computer device): receive, over the network, from a data consumer server selected from a plurality of data consumer servers that need not be trusted entities, the data mining request and the proposed data anonymization request (see Fig. 2, para [0016],  para [0042], para [0049], discloses popular providers of digital content (data provider server) comprising mnopi system (second processor) connected to big data symbolized remote and centralized mnopi administration infrastructure comprising a mnopi server (data consumer server), the mnopi system as shown in Fig. 2 maintaining non private and private data); first verify the proposed data anonymization request against the data policy (see para [0037], para [0048], discloses verifying mnopi system subscriber’s privacy request within the confines of mnopi administration and governance elements); responsive to the verifying, approve the data mining request (see Fig. 5a,  para [0037], para [0048], discloses approving a data mining request in authorizing access to subscriber data); responsive to the data mining request for anonymization at runtime by a data consumer server according to the proposed data anonymization request (see Figs. 5a-b, para [0037], para [0043], discloses anonymizing performed on  a subscriber’s system in accessing privacy features  and adusting them in response to needs required for performance), wherein the processor is exempt from the task of anonymizing data from the data source (see para [0043], para [0049], discloses mnopi system receiving data mining request from consumer servers of second parties, such as  Facebook, Twitter, LinkedIn,  Match.com, TripAdvisor, Amazon.com  and any entity in which users exchange information and engage in activities and mnopi accessing privacy features and adjusting privacy features in response to needs perceived in performance).
Puertolas does not explicitly teach wherein the data policy is an anonymization function; when the data mining request is approved, provide data from a data source responsive to the data mining request for anonymization at runtime by a data consumer server according to the data transformation request; and second verify the correctness of the anonymization in parallel with providing data responsive to the data mining request.
Aad teaches and second verify the correctness of the anonymization in parallel with providing data responsive to the data mining request (see Figs. 4b-d, para [0056-0059], para [0061-0063], discloses verifying privacy preservation in trusted overlay for the contact list request).
Puertolas/Aad are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Puertolas to verify correctness of anonymization from disclosure of Aad. The motivation to combine these arts is disclosed by Aad as “it is highly desirable to enable applications to perform their functions without access to the raw user data" is improved by bridging all forms of communication into a single context” (para [0029]) and verifying correctness of anonymization is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Puertolas/Aad do not explicitly teach wherein the data policy is an anonymization function; when the data mining request is approved, provide data from a data source responsive to the data mining request for anonymization at runtime by a data consumer server according to the data transformation request.
Bezzi teaches wherein the data policy is an anonymization function (see Fig. 4, para [0061], [0071], discloses receiving an anonymization policy); when the data mining request is approved, provide data from a data source comprising non-anonymized, non-structured private data (see para [0060-0061], discloses according to anonymization policy providing patient record in response to a real-time anonymization request for performing anonymization operations at run-time).
Puertolas/Aad/Bezzi are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Onusko/Puertolas to utilize an anonymization policy from disclosure of Bezzi. The motivation to combine these arts is disclosed by Bezzi as “Anonymization may increase protection, lower the privacy risk, and enable a wider exploitation of data” (para [0004]) and utilizing an anonymization policy is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 2, Puertolas/Aad/Bezzi teaches a method of claim 1.
Puertolas does not explicitly teach at an electronic device comprising a processor, a memory, a network interface and a display, accessing the transformed data responsive to the data mining request; generating a result view based on the transformed data responsive to the data mining request; and providing the result view on the display; wherein the data mining request is generated by the data consumer server via the electronic device
Aad teaches at an electronic device comprising a processor, a memory, a network interface and a display, accessing the transformed data responsive to the data mining request (see Fig. 1, para [0023-0024], discloses displaying accessed transformed data when accessing anonymized user data indexes ); generating a result view based on the transformed data responsive to the data mining request (see para [0024], discloses generating transformed data results in anonymized user data indexes); and providing the result view on the display; wherein the data mining request is generated by the data consumer server via electronic device (see Figs. 1-2, para [0023-0024], para [0062], discloses displaying transformed results).

Regarding claim 6, Puertolas/Aad/Bezzi teaches a method of claim 1.
Puertolas does not explicitly teach providing a user interface on an electronic device for creating, tagging, and retrieving stored data mining requests; receiving input from the user interface; populating the data mining request from the input.
Aad teaches providing a user interface on an electronic device for creating, tagging, and retrieving stored data mining requests (see Fig. 1, para [0054-0056], discloses providing user interface to create, tag, and retrieve content request); receiving input from the user interface (see Fig. 1, para [0053-054], discloses receiving input from user interface); populating the data mining request from the input (see [0062], discloses receiving results based on managed access and display information).

Regarding claim 8, Puertolas/Aad/Bezzi teaches a method of claim 1.
Puertolas does not explicitly teach receiving data associated with events at the user interface of the electronic device; storing the data associated with events at an analytics data store maintained the data provider server.
Aad teaches receiving data associated with events at the user interface of the electronic device (see Fig. 1, para [0033-0034], discloses receiving data associated with user events); storing the data associated with events at an analytics data store maintained the data provider server (see Fig. 1, para [0033-0034], discloses storing user data in service platform for content providers ).

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Puertolas-Montanes et al. (US 2014/0344015) (hereinafter Puertolas) in view of Aad (US 2014/0081980) (hereinafter Aad) and Bezzi et al. (US 2015/0007249) (hereinafter Bezzi) as applied to claim 1, and in further view of  Onusko et al. (US 2015/0339370) (hereinafter Onusko).
Regarding claim 3, Puertolas/Aad/Bezzi teaches a method of claim 1.
Puertolas/Aad/Bezzi does not explicitly teach wherein the data source comprises non-structured data and the anonymizing data step further comprises the steps of: pre-processing the data to extract tuples; data-cleansing the data to reduce noise and handle missing values; removing irrelevant and redundant attributes from the data; normalizing the data; and anonymizing the data according to the data policy
Onusko teaches pre-processing the data to extract tuples (see para [0078-0079], discloses extracting data records); data-cleansing the data to reduce noise and handle missing values (para [0061], para [0107], discloses scrubbing data to sanitize information); removing irrelevant and redundant attributes from the data (see para [0080], para [0107], discloses attribute normalization); normalizing the data; and anonymizing the data according to the data policy (see Fig. 5, para [0061], para [0096-0097], discloses validation of normalization according to policies established by an agent).
Puertolas/Aad/Bezzi/Onusko are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Puertolas/Aad/Bezzi to normalize data from disclosure of Onusko. The motivation to combine these arts is disclosed by Onusko as “search-ability of "normalized context" is improved by bridging all forms of communication into a single context” (para [0098]) and normalizing data is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 7, Puertolas/Aad/Bezzi teaches a method of claim 1.
Puertolas/Aad/Bezzi do not explicitly teach the stored data mining request is a template data mining request that is stored apart from data responsive to the stored data mining request.
Onusko teaches the stored data mining request is a template data mining request that is stored apart from data responsive to the stored data mining request (see para [0033], para [0078-0079], para [0082], discloses a stored interaction transcription model (template data mining) stored segregated).
Puertolas/Aad/Bezzi/Onusko are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Puertolas/Aad/Bezzi to include a template data mining request from disclosure of Onusko. The motivation to combine these arts is disclosed by Onusko as “an efficient in-memory format is chosen that can be distributed across server farmers, nodes, etc” (para [0154]) and including a template data mining request is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Puertolas-Montanes et al. (US 2014/0344015) (hereinafter Puertolas) in view of Aad (US 2014/0081980) (hereinafter Aad) and Bezzi et al. (US 2015/0007249) (hereinafter Bezzi) as applied to claim 1, and in further view of Sublett et al. (US 2015/0112700) (hereinafter Sublett).

Regarding claim 9, Puertolas/Aad/Bezzi teaches a method of claim 1.
Puertolas/Aad/Bezzi do not explicitly teach wherein the result view comprises one or more visual interaction element selected a chart, a graph, and a map, the method further comprising the steps of: receiving input associated with the visual interaction element; applying a function selected from one of: a filtering function and a sorting function; and dynamically updating the result view on the display.
Sublett teaches wherein the result view comprises one or more visual interaction element selected a chart, a graph, and a map, the method further comprising the steps of: receiving input associated with the visual interaction element; applying a function selected from one of: a filtering function and a sorting function; and dynamically updating the result view on the display (see Fig. 4, Fig. 13, para [0110-0111], para [0122], discloses displaying filtering selections on a real-time dashboard comprising dynamically updated charts).
Puertolas/Aad/Bezzi/Sublett are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Puertolas/Aad/Bezzi to include visual filtering function from disclosure of Sublett. The motivation to combine these arts is disclosed by Sublett as “machines can be merged with "big data" to improve efficiency and operations, provide improved data mining, facilitate better operation” (para [0138]) and including visual filtering function is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 11, Puertolas/Aad/Bezzi teaches a method of claim 1.
Puertolas/Aad/Bezzi do not explicitly teach the data mining request comprises compiled code.
Sublett teaches the data mining request comprises compiled code (see para [0075], discloses Java code).
Puertolas/Aad/Bezzi/Sublett are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Puertolas/Aad/Bezzi to include visual filtering function from disclosure of Sublett. The motivation to combine these arts is disclosed by Sublett as “machines can be merged with "big data" to improve efficiency and operations, provide improved data mining, facilitate better operation” (para [0138]) and including visual filtering function is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Puertolas-Montanes et al. (US 2014/0344015) (hereinafter Puertolas) in view of Aad (US 2014/0081980) (hereinafter Aad) and Bezzi et al. (US 2015/0007249) (hereinafter Bezzi) as applied to claim 1, and in further view of Pasupalak et al. (US 2015/0066479) (hereinafter Pasupalak).
Regarding claim 12, Puertolas/Aad/Bezzi teaches a method of claim 1.
Puertolas/Aad/Bezzi do not explicitly teach the anonymizing is based on an anonymization specified using domain specific language (DSL) for adjusting one or more data fields of the data source.
Pasupalak teaches the anonymizing is based on an anonymization specified using domain specific language (DSL) for adjusting one or more data fields of the data source (see para [0246], discloses using domain specific language).
Puertolas/Aad/Bezzi/Pasupalak are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Puertolas/Aad/Bezzi to utilize domain specific language from disclosure of Pasupalak. The motivation to combine these arts is disclosed by Pasupalak as “intelligently gather and store a variety of information that is used to provide an efficient user experience” (para [0256]) and utilizing domain specific language is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 13, Puertolas/Aad/Bezzi teaches a method of claim 1.
Puertolas/Aad/Bezzi do not explicitly teach wherein the anonymization is for removing personally identifiable information from the data source.
Pasupalak teaches wherein the anonymization is for removing personally identifiable information from the data source (see para [0068], discloses anonymizing data).
Puertolas/Aad/Bezzi/Pasupalak are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Puertolas/Aad/Bezzi to utilize domain specific language from disclosure of Pasupalak. The motivation to combine these arts is disclosed by Pasupalak as “intelligently gather and store a variety of information that is used to provide an efficient user experience” (para [0256]) and utilizing domain specific language is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Puertolas-Montanes et al. (US 2014/0344015) (hereinafter Puertolas) in view of Aad (US 2014/0081980) (hereinafter Aad) and Bezzi et al. (US 2015/0007249) (hereinafter Bezzi) as applied to claim 1, and in further view of Swartz et al. (US 2014/0006929) (hereinafter Swartz).
Regarding claim 5, Puertolas/Aad/Bezzi teaches a method of claim 1.
Puertolas/Aad/Bezzi do not explicitly teach defining an anonymization function using a domain specific language (DSL) schema; and wherein the verifying comprises the steps of: analyzing the DSL schema to verify the anonymization produces a data set aligned with the data policy.
Swartz teaches defining an anonymization function using a domain specific language (DSL) schema (see Fig. 3, para [0024-0025], para [0045], discloses defining language settings and modifying rules for domain specific language); ; and wherein the verifying comprises the steps of: analyzing the DSL schema to verify the anonymization produces a data set aligned with the data policy (see para [0024], para [0043-0045], para [0054-0055], discloses analyzing domain specific language to produce a highest ordered language indicator based on user language preferences).
Puertolas/Aad/Bezzi/Swartz are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Puertolas/Aad/Bezzi to analyze domain specific language from disclosure of Swartz. The motivation to combine these arts is disclosed by Swartz as “be more efficient in providing their input to a computing device, which can result in an improved experience” (para [0100]) and that analyzing domain specific language is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159